—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 12, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant contended that she quit her job because she was being harassed by a co-worker. The co-worker, however, specifically denied this contention and stated that she spent a great deal of time assisting claimant with her duties. The co-worker also denied claimant’s contention that she yelled at claimant for misfiling a document. The co-worker explained that all she had done was to previously bring "to [claimant’s] attention that the correspondence filing drawer was not acceptable”. In addition, claimant’s employer stated that claimant never complained of any harassment or personality conflicts. The Unemployment Insurance Appeal Board found that the co-worker acted reasonably to assist claimant and that her actions were "well within the bounds of propriety”. It also rejected claimant’s contentions of verbal abuse and harassment. Based on these findings the Board concluded that claimant left her job without good cause for personal and noncompelling reasons.
In our view, the Board’s decision is supported by substantial evidence and must therefore be upheld (see, Matter of Lenner [Levine], 50 AD2d 702). The case essentially revolved around the parties’ conflicting testimony which simply presented questions of credibility for the Board to resolve (see, Matter of *734Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). We also note that unsubstantiated complaints have been held not to constitute good cause for leaving one’s employment (see, Matter of Youshock [Catherwood], 28 AD2d 759), as has criticism of an employee’s work or conflicts with co-workers (see, Matter of Hogan [Schenectady Discount Corp.—Levine], 50 AD2d 650). Claimant’s remaining contentions have been considered and rejected as unpersuasive.
Weiss, P. J., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.